Morton, J.
We are of opinion that the learned justice who presided in the Superior Court erred in rejecting the evidence offered by the defendants, that the judgment in favor of the plaintiff had been paid in full before the alleged breach of the recognizance. Payment of the judgment by any of the joint judgment debtors would operate as a discharge of the judgment as to all. Holmes v. Day, 108 Mass. 563. After such payment, there was no occasion for the debtor to appear before the magistrate according to the terms of his recognizance. The magistrate could not proceed with the examination, and the officer could not arrest the debtor upon the execution, which, by the satisfaction of the judgment, has become functus officio. The payment of the judgment would excuse the debtor from strict compliance with the terms of the recognizance, and his failure to appear before the magistrate would not be a breach.

Exceptions sustained.